Citation Nr: 1823833	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-31 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hammertoe.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 






INTRODUCTION

The Veteran had active military service from April 1971 to February 1974, from February 1991 to June 1991, from April 1999 to August 1999, from December 2000 to September 2001, and from October 2001 to July 2002.

This matter was certified to the Board of Veterans' Appeals (Board) as on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, which granted service connection and assigned separate noncompensable ratings for hammertoes, right and left foot, effective November 2004.  


FINDING OF FACT

Compensable ratings for bilateral hammertoe were denied by the Board in a January 2015 decision that is final.


CONCLUSION OF LAW

There is no appeal pending before the Board regarding the issue of entitlement to an initial compensable disability rating for bilateral hammertoe.  38 U.S.C. § 7105 (West 2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2015, the Board denied compensable ratings for bilateral hammertoe disabilities.  The Veteran did not file an appeal with the U.S. Court of Appeals for Veterans Claim, has not alleged clear and unmistakable error in the January 2015 Board decision, or requested a motion for reconsideration.  It is unclear why the RO returned this issue to the Board in May 2015, as there is no justiciable case or controversy remaining for the Board to adjudicate.  It looks like the RO simply missed the fact that the 2015 Board decision had already decided this issue.  Thus, the matter is dismissed. 

The Board notes there have been numerous rating decisions on a variety of claims since the Board's 2015 decision, but there are no notices of disagreement pending.  The Board points this out because the Veteran recently called VA inquiring about her "ongoing appeal," but there are no appeals pending.  The last rating decision was in 2016, so the time period for filing a notice of disagreement has expired.  If she wishes to file new claims, she certainly can do so. 


ORDER

The appeal for increased rating for bilateral hammertoe is dismissed.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


